DETAILED ACTION
The Examiner acknowledges the applicant's submission of the amendment dated 3/22/2021.  

REJECTIONS BASED ON PRIOR ART
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	Claim Rejections - 35 USC ' 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 10, 11, 20, and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Davis et al (US 2015/0012679).
Regarding Claim 1, Davis teaches a method of maintaining a status of a data granule, within a plurality of nodes that include a local node (initiator node 160 of Fig. 5) and one or more remote nodes (multiple remote nodes shown on Fig. 1) each of which includes a processor and a memory (shown on Figs. 3 and 5) with the data granule being stored in one of the memories wherein each of the memories are accessible by each of the plurality of nodes (data granules are accessible by both local and remote nodes as shown on Fig. 4), the method performed by the local node comprising:

the method performed by an information handling system that includes a processor and a memory accessible by the processor (shown on Fig. 5), the method comprising:	
tracking a set of state information associated with the data granule using a system memory metadata (state information corresponding to the address map of Fig. 6, which is metadata indicating the physical locations of addresses, also see Paragraphs 0035-0036), wherein the state information indicates whether the data granule that is associated with a block of memory is currently stored in a physical address on the local node (“Local Resource” decision box after step 210 of Fig. 4, Paragraphs 0035-0036, the physical address corresponding to any physical address mapped locally according to Fig. 6), wherein the physical address references a location in the local node’s memory and wherein the data granule is associated with the remote memory stored on a selected one of the remote nodes (the physical address corresponding to any of the “Local DRAM” addresses of Fig. 6); and
generating an interrupt in response to detecting an access of the data granule by the local node when the data granule is not stored at the physical address in the local node’s memory (“Remote SGIs enable a core (user/OS or management) on an initiator SoC (e.g., initiator node 160 discussed above in reference to FIG. 5) to issue an interrupt across a node interconnect fabric (i.e., a fabric) to a user/OS or management core on a target SoC (e.g., target node 162 discussed above in reference to FIG. 5),” Paragraph 0046, also see Paragraph 0048 and Fig. 10 to see how this is in response to a write transaction, which is among the transactions generated at step 202 of Fig. 4, and the initiator is generated on the initiator [local] node using hardware, also see the “interrupt vector” of Paragraph 0045, which is typically used for hardware interrupts); and
responsively retrieving the data granule from the memory of the selected remote node (Paragraph 0043).
Regarding Claim 10, the cited prior art teaches the method of claim 1 wherein the state information includes a tag identifying an address of a data stored in the data granule in the page (Paragraph 0040, the tag corresponding to the target node ID).

	Claim 11 is the information handling system corresponding to the method of claim 1, and is rejected under similar rationale.
	Claim 20 is the information handling system corresponding to the method of claim 10, and is rejected under similar rationale.
	Claim 21 is the computer program product corresponding to the method of claim 1, and is rejected under similar rationale.


	Claim Rejections - 35 USC ' 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-4, 6, 12-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al (US 2015/0012679) in view of Authement et al (US 2015/0254129) and Cantin et al (US 2007/0022256).
Regarding Claim 2, the cited prior art teaches the method of claim 1, but does not explicitly teach wherein the system memory metadata is read with an error checking code (ECC) corresponding to the data granule.

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the error checking code of Authement in the cited prior art in order to identify and correct errors.
Further, the cited prior art does not explicitly teach wherein the detecting is based on the set of state information associated with the data granule indicating that the data granule is invalid.
Cantin teaches detecting a set of state information associated with the data granule indicating that the data granule is invalid, indicating the data granule is in a remote node (abstract).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the invalid indicator of Cantin in the cited prior art to indicate that data is not cached locally.

Regarding Claim 3, the cited prior art teaches the method of claim 2 wherein the data granule is stored in the block of memory and wherein the data granule is associated with a shared virtual address that is stored on the remote node accessible by the local node over a computer network (Paragraphs 0035-0036).
Regarding Claim 4, the cited prior art teaches the method of claim 3 wherein the block of memory is a cache line that is included in a cache in the local node (Paragraph 0030).
Regarding Claim 6, the cited prior art teaches the method of claim 3 wherein the state information indicates whether a memory corresponding to the data granule is owned by one of the remote nodes (“Local Resource” decision box after step 210 of Fig. 4, Paragraph 0036).
	Claim 12 is the information handling system corresponding to the method of claim 2, and is rejected under similar rationale.
Claim 13 is the information handling system corresponding to the method of claim 3, and is rejected under similar rationale.
	Claim 14 is the information handling system corresponding to the method of claim 4, and is rejected under similar rationale.
	Claim 16 is the information handling system corresponding to the method of claim 6, and is rejected under similar rationale.

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al (US 2015/0012679) in view of Cardoza (US 5,588,132).
Regarding Claim 22, the cited prior art teaches the computer program product of claim 21 wherein the data granule is stored in the block of memory, wherein the block of memory is a cache line that is included in a cache in the local node (Paragraph 0030), but does not explicitly teach wherein the data granule is associated with a shared virtual address that is stored on a remote node accessible by the local node over a computer network.
Cardoza teaches wherein a data granule corresponds to a shared virtual address that is stored on a remote node accessible by the local node over a computer network (shared virtual address space 200 of Fig. 2).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the shared virtual address space to allow the nodes to easily share data.
Regarding Claim 23, the cited prior art teaches the computer program product of claim 21 but does not explicitly teach wherein the data granule corresponds to the shared virtual address that is selected from a plurality of virtual addresses that are included in the plurality of nodes.

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the shared virtual address space to allow the nodes to easily share data.

Claims 7, 9, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al (US 2015/0012679) in view of Authement et al (US 2015/0254129), Cantin et al (US 2007/0022256) and Michaud (US 10,459,852).
Regarding Claim 7, the cited prior art teaches the method of claim 3 but does not explicitly teach wherein the state information indicates whether a memory corresponding to the data granule is valid.
Michaud teaches state information indicating validity (C6 L16-30).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the status information of Michaud in the cited prior art so that status of data granules may easily be checked.
Regarding Claim 9, the cited prior art teaches the method of claim 4, wherein the state information further comprises the ECC corresponding to the cache line and error codes outside of the block of memory (Paragraph 0046 of Authement), but does not explicitly teach wherein the state information indicates the data granule has been modified by the local node, validity corresponding to the cache line, read only status of the cache line, read/write status of the cache line, and a modified indicator corresponding to the cache line.
Michaud teaches state information indicating data has been modified by a node (dirty bit, C6 L16-30), validity corresponding to the cache line (C6 L16-30), read only status of the cache 
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the status information of Michaud in the cited prior art so that status of data granules may easily be checked.
	Claim 17 is the information handling system corresponding to the method of claim 7, and is rejected under similar rationale.
	Claim 19 is the information handling system corresponding to the method of claim 9, and is rejected under similar rationale.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Davis et al (US 2015/0012679) in view of Michaud (US 10,459,852) and Garney (US 5,822,784)
Regarding Claim 24, the cited prior art teaches the computer program product of claim 21, wherein the state information indicates whether a data corresponding to the data granule is valid, wherein the state information indicates whether a memory corresponding to the data granule is owned by one of the remote nodes, wherein the state information includes a tag identifying an address of a data stored in the data granule in a page (Fig. 6 of Davis).
However, the cited prior art does not explicitly teach wherein the state information indicates whether a memory corresponding to the data granule is valid.
Michaud teaches state information indicating validity (C5 L16-30).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the status information of Michaud in the cited prior art so that status of data granules may easily be checked.
Further, the cited prior art does not teach wherein the generation of the interrupt is performed when the block of memory has a state selected from a group consisting of 
Garney teaches generation of an interrupt when the state information is “read-only” with the access of the “read-only” being a store request (C8 L35-58).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the interrupts of Garney in the cited prior art in order to prevent unauthorized accesses.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Davis et al (US 2015/0012679) in view of Michaud (US 10,459,852).
Regarding Claim 25, the cited prior art teaches the computer program product of claim 21 but does not explicitly teach wherein the state information indicates the data granule has been modified by the local node.
Michaud teaches state information indicating data has been modified by a node (dirty bit, C6 L16-30).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the status information of Michaud in the cited prior art so that status of data granules may easily be checked.

Claims 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al (US 2015/0012679) in view of Cantin et al (US 2007/0022256).
Regarding Claim 26, the cited prior art teaches the method of claim 1, further comprising: in response to the interrupt, fetching, by the local node, the data granule from the 
	Cantin teaches wherein fetching includes updating the set of state information associated with the data granule (fetch corresponding to a “Local Write” or “Local Read,” causing state information for a granule to be changed from Invalid to Invalid Shared as shown on Fig. 4).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the status information of Cantin in the cited prior art in order to allow data to be cached locally.
Regarding Claim 27, the cited prior art teaches the method of claim 26 further comprising: after the fetching, re-performing the access of the data granule by the local node (once the transition has been made to shard invalid of Fig. 4 of Cantin, any local access may be performed and re-performed at the local node, shown by the looping arrow of “Local Read” and “Local Write” of Fig. 4).

	Claim 28 is the information handling system corresponding to the method of claim 26, and is rejected under similar rationale.
	Claim 29 is the information handling system corresponding to the method of claim 27, and is rejected under similar rationale.

ARGUMENTS CONCERNING NON-PRIOR ART REJECTIONS/OBJECTIONS

Rejections - USC 112
	Applicant's arguments/amendments with respect to claims 1-4, 6-7, 9-14, 16-17 and 19-29 have been considered and have overcome the Examiner’s prior rejections and thus are withdrawn.
 ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Rejections - USC 102/103
	On page 13 of the submitted remarks, applicant argues the cited prior art data moving “directly between a memory location and the registers of processor or device.”  This argument has been considered but is not persuasive.
	The examiner first notes that the term “directly” is not present in the claims.  Further, though Davis teaches transferring data through a fabric, it appears to the examiner that the invention teaches transferring data between nodes using an “Inter-node Network” (shown on Fig. 1 of the submitted specification).  This Inter-node Network corresponds to the fabric of Davis.  Further, the examiner believes support for directly moving data between a memory location and a register is only when requested data is present within a requesting node, as this refers to the “load/store method” which is only used within a node (see Paragraph 0018 of the submitted specification).

	On page 14 of the submitted remarks, applicant argues the cited prior art fails to teach or suggest “responsively retrieving the data granule from the memory of the selected remote node.”  
	This argument has been considered but is not persuasive.  Davis teaches remote reads (described at least in Paragraph 0043).  Therefore, if a requesting node requires a remote data granule, the remote node will retrieve this data in response to the received request from the 

CLOSING COMMENTS
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        CLAIMS REJECTED IN THE APPLICATION
	Per the instant office action, claims 1-4, 6, 7, 9-14, 16, 17, and 19-29 have been rejected in the application.
      DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Giardino whose telephone number is (571) 270-3565 and can normally be reached on M-F 9:00-5:00- 5:30pm. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARK A GIARDINO JR/Primary Examiner, Art Unit 2135